                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                     IN THE UNITED STATES DISTRICT COURT

                                   9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
Northern District of California
  United States District Court




                                  10

                                  11    TODD ASHKER, et al.,                     Case No. 09-cv-05796 CW
                                  12                 Plaintiffs,                 ORDER REGARDING OBJECTIONS TO
                                                                                 REPORT AND RECOMMENDATIONS
                                  13            v.
                                                                                 (Re: Dkt. Nos. 1473, 1474)
                                  14    GAVIN NEWSOM, et al.,
                                  15                 Defendants.
                                  16

                                  17        On May 6, 2021, the magistrate judge issued a report and

                                  18   recommendations, Docket No. 1453, with respect to two motions for

                                  19   attorneys’ fees that the undersigned referred to him under 28

                                  20   U.S.C. § 636(b)(1)(B), namely (1) Defendants’ motion for an order

                                  21   declaring that they are the prevailing party in connection with

                                  22   the appeals of two orders granting Plaintiffs’ motions to enforce

                                  23   the settlement agreement1 (enforcement appeals), and that only

                                  24

                                  25
                                            1 The two orders at issue granted Plaintiffs’ Enforcement
                                       Motion Regarding Violations of the Settlement Agreement Provision
                                  26   Requiring the Release of Class Members to the General Population,
                                       Docket No. 930, and Plaintiffs’ Enforcement Motion Regarding RCGP
                                  27   Prisoners on Walk-Alone Status, Docket No. 844. The Ninth
                                       Circuit ruled in Defendants’ favor in the appeals of these
                                  28   enforcement motions. See Ashker v. Newsom, 968 F.3d 939 (9th
                                       Cir. 2020).
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 2 of 17




                                   1   Defendants can recover attorneys’ fees in connection with the

                                   2   enforcement appeals, Docket No. 14252; and (2) Plaintiffs’ motion

                                   3   for an order requiring Defendants to pay for attorneys’ fees

                                   4   relating to work they performed in the nineteenth quarter,

                                   5   including work related to the enforcement appeals, Docket No.

                                   6   1424.       The magistrate judge recommends that the Court deny

                                   7   Defendants’ motion and that it grant in part and deny in part

                                   8   Plaintiffs’ motion.

                                   9           Now before the Court are the parties’ objections to the
Northern District of California
  United States District Court




                                  10   magistrate judge’s report and recommendations.         The Court reviews

                                  11   the magistrate judge’s findings de novo and affirms his findings

                                  12   and conclusions in part and reverses them in part.         For the

                                  13   reasons set forth below, the Court DENIES Defendants’ motion and

                                  14   it GRANTS Plaintiffs’ motion.

                                  15                                    BACKGROUND

                                  16           The procedural history of this class action is set forth in

                                  17   detail in the Court’s order of April 9, 2021.        See Docket No.

                                  18   1440.

                                  19           The parties entered into a settlement agreement (SA) in

                                  20   August 2015.      Docket No. 424-2.   Paragraph 55 of the SA provides:

                                  21                  Defendants agree to pay Plaintiffs’ counsel
                                                      attorneys’ fees and costs for work
                                  22                  reasonably performed on this case, including
                                  23                  monitoring CDCR’s compliance with this
                                                      Agreement and enforcing this Agreement, and
                                  24                  for work to recover fees and costs, at the
                                                      hourly rate set forth under the Prison
                                  25                  Litigation Reform Act, 42 U.S.C. § 1997e(d).
                                                      Plaintiffs preserve all arguments for
                                  26

                                  27
                                              In the alternative, Defendants request that the Court award
                                               2

                                  28   them “nominal attorneys’ fees in the amount of $1, or whatever
                                       amount the Court may deem proper.” Docket No. 1425 at 2.
                                                                        2
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 3 of 17



                                                    attorneys’ fees and costs without
                                   1                limitation. The Prison Litigation Reform
                                                    Act applies to all applications for
                                   2
                                                    attorneys’ fees in this case. Plaintiffs
                                   3                shall have sixty days from the entry of a
                                                    final order approving this Agreement to file
                                   4                their motion for attorneys’ fees and costs
                                                    for work reasonably performed before that
                                   5                date. Subject to the provisions under 42
                                                    U.S.C. § 1988 and 1997e, Plaintiffs’ motion
                                   6
                                                    may request an award that includes their
                                   7                expert fees. On a quarterly basis,
                                                    Plaintiffs may file motions for reasonable
                                   8                attorneys’ fees accrued in monitoring and
                                                    enforcing CDCR’s compliance with this
                                   9                Agreement.
Northern District of California
  United States District Court




                                  10           Paragraph 60 of the SA provides that the agreement “shall be
                                  11   governed and construed according to California law.”
                                  12           The first motion that the Court referred to the magistrate
                                  13   judge is one in which Defendants request an order declaring that
                                  14   they are the prevailing party in connection with the enforcement
                                  15   appeals and that their prevailing-party status entitles them to
                                  16   recover attorneys’ fees under paragraph 55 of the SA.          Docket No.
                                  17   1425.    Defendants acknowledge that the plain language of
                                  18   paragraph 55 allows only Plaintiffs to recover attorneys’ fees.
                                  19   Nevertheless, Defendants argue that, because the SA must be
                                  20   interpreted in accordance with California law based on paragraph
                                  21   60, California Civil Code section 1717 requires that paragraph 55
                                  22   be construed as allowing Defendants to recover attorneys’ fees to
                                  23   the extent that they are the prevailing party.         Section 1717
                                  24   provides, in relevant part:
                                  25                In any action on a contract, where the
                                                    contract specifically provides that
                                  26                attorney’s fees and costs, which are
                                                    incurred to enforce that contract, shall be
                                  27                awarded either to one of the parties or to
                                                    the prevailing party, then the party who is
                                  28                determined to be the party prevailing on the
                                                                           3
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 4 of 17



                                                  contract, whether he or she is the party
                                   1              specified in the contract or not, shall be
                                                  entitled to reasonable attorney’s fees in
                                   2              addition to other costs.
                                   3   Cal. Civ. Code § 1717(a).     Defendants further contend that,

                                   4   because they are the prevailing party with respect to the

                                   5   enforcement appeals, section 1717 requires that the Court deny

                                   6   Plaintiffs’ request for attorneys’ fees in connection with the

                                   7   enforcement appeals.

                                   8        The magistrate judge recommends denying Defendants’ motion,

                                   9   reasoning that Defendants have failed to show that they can
Northern District of California
  United States District Court




                                  10   recover attorneys’ fees under the SA based on section 1717

                                  11   because (1) “Defendants have not cited to any authority where a

                                  12   federal case involving constitutional torts was settled through

                                  13   an agreement where the parties expressly agreed to a one-sided

                                  14   attorneys’ fee provision which was interpreted by a federal court

                                  15   as having to be two-sided due to the application of § 1717”; (2)

                                  16   the California legislature did not intend section 1717 to require

                                  17   reciprocity in terms of the recovery of attorneys’ fees pursuant

                                  18   to a settlement agreement in a federal civil rights action such

                                  19   as this one; (3) this action is not within the scope of section

                                  20   1717 because it is not an “action on a contract”; (4) the express

                                  21   terms of the SA provide that federal law, and not state law,

                                  22   governs the question of whether the parties are entitled to

                                  23   attorneys’ fees under the SA; and (5) the omission in the SA of a

                                  24   reciprocity provision or a prevailing-party standard in the

                                  25   context of requests for attorneys’ fees indicates that the

                                  26   parties did not intend to make attorneys’ fees awards reciprocal

                                  27   or conditional on achieving prevailing-party status.          See Docket

                                  28   No. 1453 at 2-5.
                                                                            4
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 5 of 17




                                   1           The second motion that the Court referred to the magistrate

                                   2   judge is one in which Plaintiffs request that Defendants pay for

                                   3   their attorneys’ fees for the nineteenth quarter, including those

                                   4   related to the enforcement appeals.       Docket No. 1424.     The total

                                   5   number of hours for which Plaintiffs seek payment for the

                                   6   nineteenth quarter equal 1,341.8, which include 197.1 hours spent

                                   7   on the enforcement appeals.      Plaintiffs initially requested an

                                   8   hourly rate of $228, which is the 2020 rate under the Prison

                                   9   Litigation Reform Act (PLRA), but Plaintiffs now seek an hourly
Northern District of California
  United States District Court




                                  10   rate of $232.50, which is the 2021 PLRA rate.3        Accordingly, the

                                  11   total amount in attorneys’ fees that Plaintiffs seek for the

                                  12   nineteenth quarter is $311,968.50.

                                  13           Plaintiffs state in their motion that they seek to preserve

                                  14   for a later date their “claim for a multiplier” with respect to

                                  15   some of the work they performed in the nineteenth quarter.            Id.

                                  16   at 7.       Plaintiffs initially did not attach billing records to

                                  17   their motion on the ground that “Defendants have never challenged

                                  18   any of Plaintiffs’ time records on the enforcement appeal (nor

                                  19   any other aspect of the 19th quarter), so the dispute is strictly

                                  20   a question of law as to whether section 1717 applies.”             Docket

                                  21   No. 1432 at 6.      The magistrate judge ordered Plaintiffs to file

                                  22   their billing records for the nineteenth quarter, however.

                                  23           In their response to Plaintiffs’ motion and billing records4,

                                  24   Defendants state that, although the billing records “contain

                                  25

                                  26          “Defendants
                                               3              do not oppose Plaintiffs’ request to modify the
                                       Magistrate Judge’s     findings and recommendations to reflect that
                                  27   fees be calculated     at the current 2021 PLRA rate.” Docket No.
                                       1480 at 6.
                                            4 Plaintiffs’     billing records for the nineteenth quarter can
                                  28
                                       be found in Docket     No. 1437-2 and 1437-3.
                                                                            5
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 6 of 17




                                   1   [some] questionable time entries, Defendants only oppose

                                   2   Plaintiffs’ request for the . . . attorneys’ fees for their

                                   3   counsel’s work on the Enforcement Appeal” on the ground that

                                   4   Defendants, and not Plaintiffs, are the prevailing party on the

                                   5   enforcement appeals and, therefore, Plaintiffs are barred “as a

                                   6   matter of law” under Section 1717 from seeking attorneys’ fees

                                   7   for the enforcement appeals.      Docket No. 1441 at 1-2.

                                   8        Thus, the parties’ dispute with respect to the fees that

                                   9   Plaintiffs request for the nineteenth quarter is limited to fees
Northern District of California
  United States District Court




                                  10   related to the enforcement appeals and, according to Defendants,

                                  11   that issue turns on a question of law, namely whether section

                                  12   1717 permits Defendants to seek attorneys’ fees under the SA.

                                  13        The magistrate judge recommends granting Plaintiffs’ motion

                                  14   in part and denying it in part.      Docket No. 1453 at 5-9.       The

                                  15   magistrate judge rejected Defendants’ argument that Plaintiffs

                                  16   are barred as a matter of law from seeking attorneys’ fees for

                                  17   the enforcement appeals based on section 1717.         Id. at 5-6.   The

                                  18   magistrate judge nevertheless recommends that the Court adjust

                                  19   downward Plaintiffs’ requested fees for the nineteenth quarter by

                                  20   ten percent on the basis that some of the time billed by

                                  21   Plaintiffs was “not reasonably expended.”        Id. at 7.    When

                                  22   providing an example of time that was not “reasonably expended,”

                                  23   the magistrate judge referred to time that Plaintiffs spent on

                                  24   the appeals of an order extending the settlement agreement by

                                  25   twelve months (extension appeal), and not the enforcement appeals

                                  26   that are at issue.    See id.    The magistrate judge further

                                  27   recommends that the Court deny Plaintiffs’ request to permit them

                                  28   to reserve their right to seek a multiplier at a later date, and
                                                                            6
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 7 of 17




                                   1   that the Court find that Plaintiffs are not entitled to a

                                   2   multiplier, on the grounds that “the time for seeking a

                                   3   multiplier for this fee request was now” and that Plaintiffs

                                   4   failed to show in their motion for fees for the nineteenth

                                   5   quarter that they are entitled to a multiplier.         Id. at 8-9.

                                   6        Both sides filed objections to the magistrate judge’s report

                                   7   and recommendations.    Each of the magistrate judge’s

                                   8   recommendations are subject to an objection.

                                   9                                LEGAL STANDARD
Northern District of California
  United States District Court




                                  10        Where a district judge refers a matter to a magistrate judge

                                  11   for a report and recommendation under 28 U.S.C. § 636(b)(1)(B),

                                  12   the district court

                                  13              shall make a de novo determination of those
                                                  portions of the report or specified proposed
                                  14              findings or recommendations to which
                                                  objection is made. A judge of the court may
                                  15              accept, reject, or modify, in whole or in
                                                  part, the findings or recommendations made
                                  16              by the magistrate judge. The judge may also
                                                  receive further evidence or recommit the
                                  17              matter to the magistrate judge with
                                                  instructions.
                                  18

                                  19   28 U.S.C. § 636(b)(1).

                                  20       Where the standard of review is de novo, the Court considers

                                  21   the arguments and evidence presented to the magistrate judge as

                                  22   if no decision had been rendered by the magistrate judge.          See

                                  23   Dawson v. Marshall, 561 F.3d 930, 933 (9th Cir. 2009) (“De novo

                                  24   review means that the reviewing court do[es] not defer to the

                                  25   lower court’s ruling but freely consider[s] the matter anew, as

                                  26   if no decision had been rendered below.”) (citation and internal

                                  27   quotation marks omitted).

                                  28
                                                                            7
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 8 of 17




                                   1                                  DISCUSSION

                                   2        Defendants object to (1) the magistrate judge’s

                                   3   recommendation that the Court deny their request for an order

                                   4   declaring that they, and not Plaintiffs, are entitled to

                                   5   attorneys’ fees in connection with the enforcement appeals,

                                   6   arguing that the magistrate judge erred in concluding that

                                   7   section 1717 does not govern the interpretation of the attorneys’

                                   8   fee provision in the SA; and (2) the magistrate judge’s

                                   9   recommendation that the Court grant Plaintiffs’ request for
Northern District of California
  United States District Court




                                  10   attorneys’ fees for the nineteenth quarter after reducing the

                                  11   requested fees by ten percent, arguing that the magistrate judge

                                  12   erred in concluding that section 1717 does not preclude

                                  13   Plaintiffs from recovering fees relating to the enforcement

                                  14   appeals.   Defendants request that the Court deduct the 197.1

                                  15   hours billed for the enforcement appeals from the 1,341.8 hours

                                  16   that Plaintiffs request for the nineteenth quarter, and that it

                                  17   also reduce by ten percent the lodestar corresponding to the

                                  18   remaining claimed hours.

                                  19        Plaintiffs object to (1) the magistrate judge’s

                                  20   recommendation that the Court reduce their requested fees for the

                                  21   nineteenth quarter by ten percent, arguing that the magistrate

                                  22   judge erred in justifying the reduction on a finding that their

                                  23   work on the extension appeal was not reasonably expended, as

                                  24   Defendants did not move to preclude Plaintiffs from recovering

                                  25   their fees in connection with the extension appeal; and (2) the

                                  26   magistrate judge’s recommendation that the Court refuse to allow

                                  27   Plaintiffs to move for a multiplier for some of their work for

                                  28   the nineteenth quarter at a later time, arguing that the question
                                                                            8
                                        Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 9 of 17




                                   1   of whether Plaintiffs are entitled to a multiplier is “unripe”

                                   2   because the extension appeal, which is the work for which

                                   3   Plaintiffs intend to seek a multiplier, is still ongoing.          Docket

                                   4   No. 1474 at 1-2.

                                   5   I.   Whether Defendants are entitled to attorneys’ fees under the
                                            SA based on section 1717
                                   6

                                   7        Defendants object to the magistrate judge’s recommendation

                                   8   that the Court deny their request for an order declaring that

                                   9   they are entitled to attorneys’ fees in connection with the
Northern District of California
  United States District Court




                                  10   enforcement appeals on the basis that they are the prevailing

                                  11   party in those appeals.     Defendants’ request for this order, and

                                  12   their objections to the magistrate judge’s recommendation, are

                                  13   predicated on the theory that the SA must be interpreted

                                  14   according to California law, and that California law requires

                                  15   interpreting the attorneys’ fee provision in the SA based on

                                  16   section 1717, because “section 1717 is a rule of contract

                                  17   construction that cannot be waived.”       Docket No. 1485 at 2-3.    In

                                  18   the motion that this Court referred to the magistrate judge,

                                  19   Defendants rely on Resolution Tr. Corp. v. Midwest Fed. Sav. Bank

                                  20   of Minot, 36 F.3d 785, 800 (9th Cir. 1993) (Resolution Trust),

                                  21   for the proposition that section 1717 governs the interpretation

                                  22   of attorneys’ fees provisions in a contract “where [the] contract

                                  23   provides that it should be interpreted under California law.”

                                  24   See Docket No. 1431 at 3.

                                  25        In Resolution Trust, the Ninth Circuit held that a district

                                  26   court “must apply” California law, and Section 1717, when

                                  27   interpreting an attorneys’ fees provision in a contract that

                                  28   “expressly provides that California law shall be used to
                                                                            9
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 10 of 17




                                   1   interpret the terms of the . . . agreement . . . unless (1) the

                                   2   claim for fees arose under some federal statute; or (2) the

                                   3   litigated issues involve not basic contractual enforcement

                                   4   questions, but issues peculiar to [federal law].”         Id. (citations

                                   5   omitted) (emphasis added).     Because neither of these exceptions

                                   6   applied, the Ninth Circuit held that California law, and section

                                   7   1717, governed the interpretation of the attorneys’ fees

                                   8   provision in the contract at issue, and that, based on section

                                   9   1717, the prevailing party was entitled to attorneys’ fees under
Northern District of California
  United States District Court




                                  10   the contract.   Id.

                                  11        Here, the first of the two exceptions identified by the

                                  12   Ninth Circuit in Resolution Trust applies, because all requests

                                  13   for attorneys’ fees are governed by a federal statute according

                                  14   to paragraph 55 of the SA.     See SA ¶ 55 (“The Prison Litigation

                                  15   Reform Act applies to all applications for attorneys’ fees in

                                  16   this case.”).   Under Resolution Trust, therefore,        Section 1717

                                  17   does not govern the attorneys’ fees provision in the SA.

                                  18        Defendants have cited no binding authority that compels a

                                  19   different conclusion.    In their objections, Defendants argue

                                  20   that, because it is undisputed that the SA must be interpreted

                                  21   based on California law, then “section 1717 and all other

                                  22   California rules of contract construction must be applied” when

                                  23   determining whether Defendants are entitled to attorneys’ fees

                                  24   under the SA.   Docket No. 1485 at 3-4.      But that argument is

                                  25   inconsistent with Resolution Trust.      As noted, the Ninth Circuit

                                  26   recognized in that case that, even where, as here, the contract

                                  27   in question specifically provides that it shall be interpreted

                                  28   based on California law, a court does not interpret an attorneys’
                                                                           10
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 11 of 17




                                   1   fee provision in the contract based on California law and section

                                   2   1717 if one of the two exceptions discussed above applies.

                                   3   Defendants have not acknowledged, much less distinguished, the

                                   4   exceptions set forth in Resolution Trust.

                                   5         In the absence of any authority showing that the attorneys’

                                   6   fees provision in the SA must be interpreted based on section

                                   7   1717, the Court must give effect to the parties’ intention based

                                   8   on the plain terms of the SA.     See Ashker v. Newsom, 968 F.3d at

                                   9   944 (holding that “[t]he fundamental goal of contractual
Northern District of California
  United States District Court




                                  10   interpretation is to give effect to the mutual intention of the

                                  11   parties” based on “the plain meaning of the writing”) (citations

                                  12   and internal quotation marks omitted).       As noted, the plain terms

                                  13   of paragraph 55 provide that only Plaintiffs may seek and recover

                                  14   attorneys’ fees under the SA.5     Accordingly, Defendants’ request

                                  15   for an order declaring that they are entitled to attorneys’ fees

                                  16   under the SA with respect to the enforcement appeals fails.

                                  17   II.   Whether Plaintiffs’ request for attorneys’ fees for the
                                             nineteenth quarter should be reduced by ten percent
                                  18

                                  19         The magistrate judge recommends a downward adjustment of the

                                  20   fees that Plaintiffs requested for the nineteenth quarter of ten

                                  21   percent “to account for the approximate difference in how

                                  22   Plaintiffs’ legal team chose to staff this case versus what

                                  23

                                  24
                                             5Notably, between 2016 and the filing of the present
                                       motions, Defendants had interpreted the SA and its attorneys’
                                  25   fees provision in the same manner as Plaintiffs urge the Court to
                                       do so now, namely as requiring Defendants to pay for Plaintiffs’
                                  26   attorneys’ fees for work “reasonably performed.” See, e.g.,
                                       Docket No. 703 at 1 (Defendants arguing that they “agreed to pay
                                  27   only for work ‘reasonably performed’”) (quoting SA ¶ 55).
                                       Defendants offer no meaningful explanation for why they seek to
                                  28   advance a different interpretation of the SA and its attorneys’
                                       fees provision at this juncture.
                                                                        11
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 12 of 17




                                   1   appears to be a number of reasonably expended hours on the tasks

                                   2   for which Plaintiffs seek this fee award.”       Docket No. 1453 at 5.

                                   3   The magistrate judge provided an example of time billed by

                                   4   Plaintiffs that, in his view, warranted the ten percent

                                   5   reduction; specifically, the magistrate judge noted that the

                                   6   appeal of his order extending the settlement agreement by twelve

                                   7   months was the result of “gamesmanship” by Plaintiffs that “does

                                   8   not constitute a reasonable expenditure of time or effort as

                                   9   contemplated by the attorney fee provisions of the Settlement
Northern District of California
  United States District Court




                                  10   Agreement.”   Id. at 8.

                                  11        Plaintiffs object to the magistrate judge’s recommendation

                                  12   to reduce their requested fees by ten percent on the grounds that

                                  13   (1) Defendants never refused to pay for the fees relating to the

                                  14   extension appeal and, for that reason, the magistrate judge erred

                                  15   in recommending the ten-percent reduction based on problems he

                                  16   identified with respect to hours billed for the extension appeal;

                                  17   and (2) the magistrate judge erred in recommending the ten-

                                  18   percent reduction based on his sua sponte assessment of the

                                  19   reasonableness of the requested fees, as Defendants never

                                  20   disputed the reasonableness of the fees and instead limited their

                                  21   dispute to the legal question of whether section 1717 precludes

                                  22   Plaintiffs from recovering fees for the enforcement appeals.

                                  23        The Court finds that Plaintiffs’ objections are well-taken.

                                  24   The Court declines to reduce Plaintiffs’ requested fees for the

                                  25   nineteenth quarter by ten percent on the basis that their work on

                                  26   the extension appeal was not reasonable by virtue of Plaintiffs’

                                  27

                                  28
                                                                           12
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 13 of 17




                                   1   “gamesmanship”6, as Defendants did not move for a reduction of

                                   2   Plaintiffs’ requested fees on that basis.       Indeed, in the

                                   3   briefing Defendants filed before the magistrate judge, Defendants

                                   4   made clear that they “only oppose[d] Plaintiffs’ request for the

                                   5   . . . attorneys’ fees for their counsel’s work on the Enforcement

                                   6   Appeal.”   Docket No. 1441 at 1-2 (emphasis added); see also

                                   7   Docket No. 1428 at 5-6 (distinguishing between fees relating to

                                   8   the “extension appeal,” which Defendants do not oppose, and fees

                                   9   relating to the “enforcement appeal,” which Defendants do
Northern District of California
  United States District Court




                                  10   oppose).

                                  11        The Court also declines to reduce Plaintiffs’ requested fees

                                  12   for the nineteenth quarter by ten percent based on the

                                  13   reasonableness of Plaintiffs’ time entries in general, because

                                  14   Defendants did not request a reduction of the requested fees on

                                  15   that basis.   Defendants represented to the magistrate judge that,

                                  16   although Plaintiffs’ billing records “contain[] questionable time

                                  17   entries, Defendants only oppose Plaintiffs’ request for the . . .

                                  18   attorneys’ fees for their counsel’s work on the Enforcement

                                  19   Appeal,” and that they opposed such fees only on the basis that

                                  20   Plaintiffs are precluded as a matter of law based on section 1717

                                  21   from recovering any fees relating to the enforcement appeals.

                                  22   See Docket No. 1441 at 1-2.     For the reasons discussed above, the

                                  23   Court finds that section 1717 does not govern the interpretation

                                  24   of the attorneys’ fees provision in the SA and does not preclude

                                  25

                                  26

                                  27
                                            6 For the reasons discussed in the Court’s order of June 7,
                                       2021, this Court is not persuaded that Plaintiffs engaged in
                                  28   “gamesmanship” in connection with the extension appeal. See
                                       Docket No. 1484 at 3-6.
                                                                       13
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 14 of 17




                                   1   Plaintiffs from recovering fees related to the enforcement

                                   2   appeals.

                                   3   III. Whether Plaintiffs may seek a multiplier at a later time

                                   4        Plaintiffs object to the magistrate judge’s recommendation

                                   5   that the Court find that Plaintiffs are precluded from applying

                                   6   for a multiplier for nineteenth-quarter work at a later date.

                                   7   Plaintiffs argue that they intend to seek a multiplier for their

                                   8   work on the extension appeal, but the question of whether they

                                   9   are entitled to a multiplier for that work is not ripe for
Northern District of California
  United States District Court




                                  10   determination because that appeal is not yet final.         Plaintiffs

                                  11   contend that it would be “most practical and equitable to reserve

                                  12   the issue at least until the appeal is resolved.”         Docket No.

                                  13   1474 at 1.   Plaintiffs also object to the magistrate judge’s

                                  14   finding and recommendation that they are not entitled to a

                                  15   multiplier for work performed in the nineteenth quarter because

                                  16   (1) no actual motion for a multiplier was before the magistrate

                                  17   judge and, for that reason, his findings are premature and do not

                                  18   reflect relevant evidence that the parties did not have the

                                  19   opportunity to present to him; and (2) the magistrate judge

                                  20   erroneously applied state law instead of federal law to the

                                  21   question of whether a multiplier could be warranted.

                                  22        Defendants ask that the Court adopt the magistrate judge’s

                                  23   recommendations with respect to the multiplier issue.         They argue

                                  24   that (1) Plaintiffs cannot seek a multiplier because the SA does

                                  25   not expressly provide for one; (2) a different magistrate judge

                                  26   “already found [in an order issued in June 2018] that Plaintiffs

                                  27   were not entitled to a multiplier”; and (3) Plaintiffs’ counsel’s

                                  28   work for the nineteenth quarter does not warrant a multiplier.
                                                                           14
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 15 of 17




                                   1   Docket No. 1480 at 5-6.    Defendants also contend that the Court

                                   2   should not permit Plaintiffs to request a multiplier at a later

                                   3   date, because doing so would contravene the SA’s requirement that

                                   4   attorneys’ fees requests be resolved on a quarterly basis.         Id.

                                   5   at 4-5.

                                   6        The Court is not persuaded by Defendants’ argument that

                                   7   Plaintiffs are precluded from seeking a multiplier.         The plain

                                   8   language of the SA neither permits nor forbids Plaintiffs from

                                   9   seeking a multiplier; indeed, the SA does not address the
Northern District of California
  United States District Court




                                  10   question of a multiplier at all.      Accordingly, the SA does not

                                  11   bar Plaintiffs from seeking a multiplier.

                                  12        The magistrate judge’s order of June 2018 also does not

                                  13   preclude Plaintiffs from seeking a multiplier.        In that order,

                                  14   after noting that the SA does not expressly provide for a

                                  15   multiplier, the magistrate judge considered whether Plaintiffs

                                  16   had shown that they were entitled to a multiplier for the time

                                  17   period ranging from September 2, 2015, through October 15, 2016,

                                  18   based on Kelly v. Wengler, 822 F.3d 1085, 1103 (9th Cir. 2016),

                                  19   which holds that “the district court may enhance the lodestar

                                  20   figure when plaintiff’s counsel’s ‘superior performance and

                                  21   commitment of resources’ is ‘rare’ and ‘exceptional’ as compared

                                  22   to the run-of-the-mill representation in such cases.”         See Docket

                                  23   No. 1023 at 1, 35-38.    The magistrate judge concluded, “based on

                                  24   th[e] record” then before her, that Plaintiffs had not shown

                                  25   under Kelly that they were entitled to a multiplier for the time

                                  26   period in question.    Id. at 38.    Nothing in this 2018 order

                                  27   precludes Plaintiffs from seeking a multiplier under Kelly for

                                  28   work performed in a different time period.
                                                                           15
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 16 of 17




                                   1           The Court also is not persuaded by Defendants’ contention

                                   2   that Plaintiffs are required to move for a multiplier at the same

                                   3   time they seek reimbursement of their attorneys’ fees for a

                                   4   particular quarter.    The plain language of the SA provides

                                   5   Plaintiffs with significant flexibility as to the timing of their

                                   6   fee requests.    Paragraph 55 of the SA provides, in relevant part,

                                   7   “On a quarterly basis, Plaintiffs may file motions for reasonable

                                   8   attorneys’ fees accrued in monitoring and enforcing CDCR’s

                                   9   compliance with this Agreement.”      SA ¶ 55 (emphasis added).    It
Northern District of California
  United States District Court




                                  10   also provides that “Plaintiffs preserve all arguments for

                                  11   attorneys’ fees and costs without limitation.”        When read

                                  12   together, these provisions support Plaintiffs’ contention that

                                  13   they are not required to move for a multiplier at any particular

                                  14   time.

                                  15           Plaintiffs argue that, to promote efficiency, they should be

                                  16   permitted to wait to seek a multiplier in connection with their

                                  17   work on the extension appeal (some of which took place during the

                                  18   nineteenth quarter) until the appeal is final.        In the absence of

                                  19   any persuasive argument or authority to the contrary, the Court

                                  20   finds that the timing that Plaintiffs have proposed for seeking a

                                  21   multiplier for their work on the extension appeal is sensible and

                                  22   likely to promote judicial economy.      Accordingly, the Court will

                                  23   permit Plaintiffs to move for a multiplier at a later date.

                                  24           Finally, because no actual request for a multiplier was

                                  25   before the magistrate judge, the Court declines to adopt, at this

                                  26   juncture, the magistrate judge’s findings as to whether

                                  27   Plaintiffs are entitled to a multiplier for their nineteenth-

                                  28   quarter work.
                                                                           16
                                       Case 4:09-cv-05796-CW Document 1494 Filed 07/07/21 Page 17 of 17




                                   1        In sum, the Court declines to adopt the magistrate judge’s

                                   2   findings and recommendations with respect to the multiplier

                                   3   issue, and it concludes that Plaintiffs may seek a multiplier at

                                   4   a later date.

                                   5                                  CONCLUSION

                                   6        For the reasons set forth above, the Court DENIES

                                   7   Defendants’ motion and it GRANTS Plaintiffs’ motion.         Defendants

                                   8   shall pay the $311,968.50 in attorneys’ fees that Plaintiffs

                                   9   requested for the nineteenth quarter.       This amount does not
Northern District of California
  United States District Court




                                  10   include recoverable costs, which were not at issue in the present

                                  11   motions.

                                  12        IT IS SO ORDERED.

                                  13   Dated: July 7, 2021
                                                                                CLAUDIA WILKEN
                                  14                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                           17
